DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10, 716, 525. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim discloses all the claimed features [see column 14 lines 25-65].
Claim 4, 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10, 716, 525. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim discloses all the claimed features [see column 15 lines 30-65].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Seeley et al (Pub. No.: US 2003/0088179) in view of Rai et al (Pub. No.: US 2012/0289825)
Regarding claim 2, Seeley et al disclose a navigation system comprising: 
an electromagnetic field generator [see 0020, 0075]; 
a catheter including at least one sensor (field sensor) configured for placement within an electromagnetic field [see 0022-0023, 0036, 0016, 0075] by disclosing the tool may be a flexible tool, such as a catheter, flexible endoscope or an articulated tool and localized element positioned in or at the operative tip of the tool to track coordinates of the tip within the body of the patient [see 0036];
a computing device including at least a processor (processor) [see 0061, 0064] and a memory, wherein the memory includes instructions that when executed by the processor cause the computing device to: 
determine a position of the catheter within an electromagnetic field generated by the electromagnetic field generator [see 0023, 0036, 0016, 0075] by disclosing the tool may be a flexible tool, such as a catheter, flexible endoscope or an articulated tool and localized element positioned in or at the operative tip of the tool to track coordinates of the tip within the body of the patient [see 0036];
display the determined position in a 3D model derived from pre-procedure imaging [see 0020, 0061] by disclosing the fluoroscope is operated to take a series of shots in progressively varying orientations and positions as the camera and source are moved about the patient [see 0020];
receive a series of fluoroscopic images of a target area captured by a fluoroscopic imaging device [see 0020, 0061] by disclosing the fluoroscope is operated to take a series of shots in progressively varying orientations and positions as the camera and source are moved about the patient [see 0020] and rotating the fluoroscope approximately in a plane about the patient through 180 degree [see 0061];
generate a fluoroscopic-based three-dimensional reconstruction of the target area based on the series of fluoroscopic images of the target area captured by the fluoroscopic imaging [see abstract, 0021, 0042, 0060-0061] by disclosing the fluoroscope is operated to take a large number of fluoro images and a 3D CT image data set is reconstructed from the acquired data [see 0060];
receive an identification of a location of medical device in at least one image from the three-dimensional reconstruction [see 0018, 0045, 0056-0057] by disclosing display of approximate position and orientation, in conjunction with the diagnostic image on panel 32 which may also have a tool point representation on it, enables the surgeon to navigate during the course of a procedure [see 0045] and tracking elements automatically detect coordinates of the marker array, tool and patient at the time each image is taken [see 0064].
receive an identification of a location of a target in at least one image from the three-dimensional reconstruction [see 0018, 0045, 0056-0057, 0061] by disclosing display of approximate position and orientation, in conjunction with the diagnostic image on panel 32 which may also have a tool point representation on it, enables the surgeon to navigate during the course of a procedure [see 0045];
determine a relative position of the medical device to the target in the target area within the fluoroscopic-based three-dimensional reconstruction [see 0061]; 
Seeley et al don’t disclose update the displayed position of the sensor in the 3D model relative to a target in the 3D model based on the determined relative position in the fluoroscopic-based three-dimensional reconstruction.
Nonetheless, Rai et al disclose fluoroscopic camera pose may be obtained with an external sensor; the initial camera pose is recorded, as the fluoroscope camera is moved, the external camera sensor monitors the position and the pose is updated from the initial pose [see 0068]. Rai et al disclose receive the fluoroscopy images from the fluoroscopy unit 40 in real-time and to compute the 3D location of the surgical device or as the case may be, the end 32 of the surgical device [see 0035-0036, 0047, 0060-0062, 0065).  
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Seeley et al and Rai et al by updating the displayed position of the sensor in the 3D model relative to a target in the 3D model based on the determined relative position in the fluoroscopic-based three-dimensional reconstruction; to allow the surgeon to properly position and orient the tool guide into the anatomy for implement placement

Regarding claim 3, Seeley et al disclose generate a second fluoroscopic-based three-dimensional reconstruction of the target area based on a second series of fluoroscopic images of the target area [see 0020-0021, 0061], when it is determined that the medical device is further than a predetermined threshold distance from a portion of the target [see 0042] by disclosing the imaged position of the markers in each fluoroscope shot serves to characterize the imaging geometry so as to allow correction of imaged features at measured distances from the camera, and permit registration of successive images in different poses [see 0042].

Regarding claim 4, Seeley et al disclose a navigation system comprising:  
a tracking system configured to track the position of a catheter within a luminal network [see 0036]; 
a sensor, associated with the catheter, and configured to be detected by the tracking system [see 0023, 0036, 0016, 0075] by disclosing the tool may be a flexible tool, such as a catheter, flexible endoscope or an articulated tool and localized element positioned in or at the operative tip of the tool to track coordinates of the tip within the body of the patient [see 0036];
a computing device including at least a processor and a memory [see 0061, 0064]  wherein the memory includes instructions that when executed by the processor cause the computing device to: 
determine a position of the sensor associated with the catheter [see 0023, 0036, 0016, 0075] by disclosing the tool may be a flexible tool, such as a catheter, flexible endoscope or an articulated tool and localized element positioned in or at the operative tip of the tool to track coordinates of the tip within the body of the patient [see 0036];
display that determined position in a 3D model derived from pre-procedure imaging [see 0020, 0061] by disclosing the fluoroscope is operated to take a series of shots in progressively varying orientations and positions as the camera and source are moved about the patient [see 0020];
receive a series of fluoroscopic images of a target area captured by a fluoroscopic imaging device [see 0042, 0060-0061] by disclosing the fluoroscope is operated to take a large number of fluoro images and a 3D CT image data set is reconstructed from the acquired data [see 0060];
determine poses of the fluoroscopic imaging device corresponding to a plurality of fluoroscopic images of the series of fluoroscopic images [see 0042, 0061, 0064, 0067, 0069]; 
generate a fluoroscopic-based three-dimensional reconstruction of the target area based on the series of fluoroscopic images of the target area captured by the fluoroscopic imaging device and the poses determined [see abstract, 0021, 0042, 0060-0061] by disclosing the fluoroscope is operated to take a large number of fluoro images and a 3D CT image data set is reconstructed from the acquired data [see 0060];
receive an identification of a location of a target in at least one image from the three-dimensional reconstruction [see 0018, 0045, 0056-0057, 0061] by disclosing display of approximate position and orientation, in conjunction with the diagnostic image on panel 32 which may also have a tool point representation on it, enables the surgeon to navigate during the course of a procedure [see 0045];
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Seeley et al and Rai et al by updating the displayed position of the sensor in the 3D model relative to a target in the 3D model based on the identified location of the target in the fluoroscopic- based three-dimensional reconstruction.; to allow the surgeon to properly position and orient the tool guide into the anatomy for implement placement.

Regarding claim 5, Seeley et al disclose register the 3D model with the fluoroscopic-based three-dimensional reconstruction [see 0021, 0042-0043].

Regarding claim 6, Seeley et al disclose wherein the pre-procedure imaging is magnetic resonance imaging or computed tomography imaging [see 0021].

Regarding claim 7, Seeley et al disclose to receive an identification of a location of a medical device in at least one image from the three-dimensional reconstruction automatically via image processing [see 0018, 0045, 0056-0057] by disclosing display of approximate position and orientation, in conjunction with the diagnostic image on panel 32 which may also have a tool point representation on it, enables the surgeon to navigate during the course of a procedure [see 0045].

Regarding claim 8, Seeley et al disclose receive an identification of a location of a medical device in at least one image from the three-dimensional reconstruction by receiving user input [see 0018, 0045, 0056-0057] by disclosing display of approximate position and orientation, in conjunction with the diagnostic image on panel 32 which may also have a tool point representation on it, enables the surgeon to navigate during the course of a procedure [see 0045].

Regarding claims 9-10, Seeley et al disclose generate a second fluoroscopic-based three-dimensional reconstruction of the target area based on a second series of fluoroscopic images of the target area [see 0020-0021, 0061], when it is determined that the medical device is further than a predetermined threshold distance from a portion of the target [see 0042] by disclosing the imaged position of the markers in each fluoroscope shot serves to characterize the imaging geometry so as to allow correction of imaged features at measured distances from the camera, and permit registration of successive images in different poses [see 0042].

Regarding claim 11, Seeley et al disclose receive an identification of a medical device in at least one image from the second three-dimensional reconstruction [see 0018, 0045, 0056-0057] by disclosing display of approximate position and orientation, in conjunction with the diagnostic image on panel 32 which may also have a tool point representation on it, enables the surgeon to navigate during the course of a procedure [see 0045];
receive an identification of a target in at least one image from the second three-dimensional reconstruction; [see 0018, 0045, 0056-0057] by disclosing display of approximate position and orientation, in conjunction with the diagnostic image on panel 32 which may also have a tool point representation on it, enables the surgeon to navigate during the course of a procedure [see 0045];
determining whether the medical device is within a predetermined threshold distance from a portion of the target [see 0042] by disclosing the imaged position of the markers in each fluoroscope shot serves to characterize the imaging geometry so as to allow correction of imaged features at measured distances from the camera, and permit registration of successive images in different poses [see 0042].

Regarding claim 21, Seeley et al don’t disclose update the displayed position of the sensor in the 3D model relative to a target in the 3D model based on the determined relative position in the fluoroscopic-based three-dimensional reconstruction.  
Nonetheless, Rai et al disclose fluoroscopic camera pose may be obtained with an external sensor; the initial camera pose is recorded, as the fluoroscope camera is moved, the external camera sensor monitors the position and the pose is updated from the initial pose [see 0068]. Rai et al disclose receive the fluoroscopy images from the fluoroscopy unit 40 in real-time and to compute the 3D location of the surgical device or as the case may be, the end 32 of the surgical device [see 0035-0036, 0047, 0060-0062, 0065).  
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Seeley et al and Rai et al by updating the displayed position of the sensor in the 3D model relative to a target in the 3D model based on the determined relative position in the fluoroscopic-based three-dimensional reconstruction; to allow the surgeon to properly position and orient the tool guide into the anatomy for implement placement

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seeley et al (Pub. No.: US 2003/0088179)
Regarding claim 12, Seeley et al disclose three-dimensional fluoroscopic imaging system method:  
receiving a series of fluoroscopic images of a target area captured by a fluoroscopic imaging device [see 0042]; 
determining poses of the fluoroscopic imaging device corresponding to a plurality of fluoroscopic images of the series of fluoroscopic images [see 0042, 0061, 0064, 0067, 0069];
generating a fluoroscopic-based three-dimensional reconstruction of the target area based on the series of fluoroscopic images of the target area captured by the fluoroscopic imaging device and the poses determined [see 0042, 0061, 0064, 0067, 0069];
receiving an identification of a medical device in at least one image from the three- dimensional reconstruction [see 0018, 0045, 0056-0057] by disclosing display of approximate position and orientation, in conjunction with the diagnostic image on panel 32 which may also have a tool point representation on it, enables the surgeon to navigate during the course of a procedure [see 0045];
receiving an identification of a target in at least one image from the three-dimensional reconstruction [see 0018, 0045, 0056-0057] by disclosing display of approximate position and orientation, in conjunction with the diagnostic image on panel 32 which may also have a tool point representation on it, enables the surgeon to navigate during the course of a procedure [see 0045];
determining whether the medical device is within a predetermined threshold distance from a portion of the target [see 0042] by disclosing the imaged position of the markers in each fluoroscope shot serves to characterize the imaging geometry so as to allow correction of imaged features at measured distances from the camera, and permit registration of successive images in different poses [see 0042].

Regarding claim 13, Seeley et al disclose wherein the portion of the target is selected from a group consisting of an edge and a center of the target [see abstract, 0063, 0066].

Regarding claim 14, Seeley et al disclose wherein the identification of the medical device [see 0018] or the target is performed automatically via image processing.

Regarding claim 15, Seeley et al disclose wherein the identification of the medical device [see 0018] or the target comprises receiving user input.

Regarding claim 16, Seeley et al disclose generating a second fluoroscopic-based three-dimensional reconstruction of the target area based on a second series of fluoroscopic images of the target area [see 0020-0021, 0061].

Regarding claim 17, Seeley et al disclose receiving an identification of a medical device in at least one image from the second three-dimensional reconstruction [see 0018, 0045, 0056-0057] by disclosing display of approximate position and orientation, in conjunction with the diagnostic image on panel 32 which may also have a tool point representation on it, enables the surgeon to navigate during the course of a procedure [see 0045];
receiving an identification of a target in at least one image from the three-dimensional reconstruction [see 0018, 0045, 0056-0057] by disclosing display of approximate position and orientation, in conjunction with the diagnostic image on panel 32 which may also have a tool point representation on it, enables the surgeon to navigate during the course of a procedure [see 0045];
determining whether the medical device is within a predetermined threshold distance from a portion of the target [see 0042] by disclosing the imaged position of the markers in each fluoroscope shot serves to characterize the imaging geometry so as to allow correction of imaged features at measured distances from the camera, and permit registration of successive images in different poses [see 0042].

Regarding claim 18, Seeley et al disclose registering the first or second fluoroscopic-based three-dimensional reconstruction of the target area based to a navigation plan [see 0021, 0071, 0076].

Regarding claim 19, Seeley et al disclose wherein the navigation plan is based on pre-procedure imaging [see 0018].

Regarding claim 20, Seeley et al disclose wherein the pre-procedure imaging is magnetic resonance imaging or computed tomography imaging [see 0021, 0060, 0071, 0076].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/Primary Examiner, Art Unit 3793